UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2420



BARBARA JEAN FORD,

                                              Plaintiff - Appellant,

          versus


STUART    O.   SIMMS,   Secretary,    Maryland
Department of Public Safety and Correctional
Services; MARYLAND DEPARTMENT OF PUBLIC SAFETY
AND CORRECTIONAL SERVICES; STATE OF MARYLAND;
GEORGE KALOROUMAKIS, Assistant Warden of
Eastern Correctional Institution; RALPH LOGAN,
Warden, Baltimore City Detention Center;
EDMUND O’LEARY, Division of Corrections,
Internal Investigative Unit Headquarters; DALE
MCCLOUD, Maryland Department of Public Safety
and  Correctional   Services;   LAURA   RIEKEN
DORSEY, Eastern Correctional Institution,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
99-3580-JFM)


Submitted:   June 23, 2003                    Decided:   July 8, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Robin R. Cockey, COCKEY, BRENNAN, & MALONEY, P.C., Salisbury,
Maryland, for Appellant. J. Joseph Curran, Jr., Attorney General,
Scott S. Oakley, Assistant Attorney General, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Barbara Jean Ford appeals the district court’s orders denying

her motion to amend her complaint and granting Appellees’ motion

for summary judgment on one Title VII claim following a remand from

this court.     See Ford v. Simms, 2001 WL 1598078 (4th Cir. Dec. 14,

2001) (No. 00-1649) (unpublished). We find no error in the district

court’s orders and affirm for the reasons stated by the district

court.   See Ford v. Simms, No. CA-99-3580-JFM (D. Md. Apr. 9, 2002,

and Oct. 31, 2002).           We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented    in   the

materials      before   the    court   and   argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                        2